Citation Nr: 0112213	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a digestive 
disorder.

2.  Entitlement to an initial compensable evaluation for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1976.  He also had a two year period of prior active 
service of unverified dates.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which, in part, denied service connection for a 
digestive disorder and granted service connection for 
hepatitis, evaluated as noncompensably disabling from April 
17, 1998.  

In his notice of disagreement, received in November 1998, the 
veteran raised the issue of entitlement to service connection 
for a broken pinky finger and a skin rash on the left leg.  
As these issues have not been adjudicated by the RO, they are 
referred there for appropriate action.  

The issue of service connection for a digestive disorder will 
be addressed in the Remand section of this decision. 


FINDING OF FACT

The veteran's hepatitis is asymptomatic.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for a compensable 
evaluation for hepatitis.  VA outpatient treatment records 
have been obtained, and the veteran did not identify any 
outstanding treatment records during a March 2001 Travel 
Board hearing.  In addition, the Board notes that the veteran 
failed to attend a VA examination scheduled in October 1999.  
See 38 C.F.R. § 3.655 (when a veteran fails to report for a 
scheduled VA examination without good cause the claim shall 
be rated based upon the evidence of record).  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

In an October 1998 rating decision, the RO granted service 
connection for hepatitis, evaluated as noncompensably 
disabling from April 17, 1998.  The award was based on 
service medical records showing a diagnosis of hepatitis in 
September 1970 and VA medical records dated from May 1996 to 
June 1998, including a VA examination with laboratory tests 
in June 1998 which resulted in a diagnosis of history of 
hepatitis currently asymptomatic.  

The only other medical evidence associated with the claims 
file is a VA outpatient treatment record dated in July 1998 
reflecting follow-up for a cerebellar infarct.  

In March 1999, the veteran testified that he did not have any 
liver problems prior to service and as such felt that he was 
entitled to a compensable evaluation for hepatitis.  See 
March 1999 hearing transcript.  He provided similar testimony 
during a Travel Board hearing in March 2001.  See March 2001 
hearing transcript.  During this hearing, he also denied 
seeing a doctor since service for hepatitis.  He indicated 
that he tended to stay away from doctors as much as possible.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's hepatitis is currently evaluated as 
noncompensably disabling under Diagnostic Code 7345.  Under 
this code, if hepatitis is healed and asymptomatic, a zero 
percent rating is warranted.  If there is demonstrable liver 
damage with mild gastrointestinal disturbance, a 10 percent 
rating is warranted.  If there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary or other therapeutic restrictions, a 30 
percent rating is warranted.  Moderate liver damage with 
disabling recurrent episodes of gastrointestinal disturbance 
and fatigue and mental depression warrants a 60 percent 
rating.  A total rating is warranted where there is marked 
liver damage manifested by liver function tests and marked 
gastrointestinal symptoms, or where there are episodes of 
several weeks duration aggregating three or more per year and 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345.  

In the present case, testimony has been adduced in support of 
the claim, but it is outweighed by the lack of any competent 
medical evidence showing active or symptomatic hepatitis.  In 
the absence of medical evidence showing that the veteran has 
demonstrable liver damage with mild gastrointestinal 
disturbance as a result of hepatitis, the Board finds that 
the criteria for a compensable rating have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7345.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim for a 
compensable rating for hepatitis.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis is denied.



REMAND

A review of the October 1998 rating decision shows that the 
claim for service connection for a digestive disorder was 
denied on the basis that it was not well-grounded due to the 
fact that no disability had been shown.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the Board notes that the veteran's DD 214 
reflects that he had a period of active service prior to 
December 1970; however, such service has not been verified.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
National Personnel Records Center verify 
all periods of the veteran's service.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a digestive 
disorder since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his claimed 
digestive disorder.  All appropriate 
tests, studies and X-rays should be 
completed.  The examiner must provide an 
opinion as to whether any digestive 
disorder found is at least as likely as 
not related to the veteran's periods of 
active service.  A complete rationale for 
any opinion expressed must be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinion requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a digestive disorder. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



